DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-7, 9-14, 16-18 and 20 are pending.
3.	Claims 1, 10 and 17 are amended.
4.	Claims 8, 15, 19, 21 and 22 are cancelled.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	Referring to claims 17 and 18, the claim in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Related Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		a. Yoon (US Pub. No. 2010/0155853 A1 hereinafter “Yoon”) discloses a multiplexer can include a signal line arranged on a substrate and including a plurality of data wires extending in a first direction and electrically insulated from one another, where each of the data wires has at least one recess to provide at least two data wiring pieces. An address line is arranged on the signal line and includes a plurality of coding lines extending in a second direction different from the first direction and electrically insulated from the data wires. A plurality of switching elements are positioned in the recesses of the data wires and make electrical contact with the coding lines, where the switching element is configured to switch a data signal applied to the data wiring on and off in accordance with a coding signal applied to the coding lines, so that one of the data wires is selected according to a binary code of the address line corresponding to combinations of the coding lines to which coding signal is applied.

Allowable Subject Matter
8.	Claims 1-7, 9-14, 16-18 and 20 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
In view of allowable subject matter stated in the Office Actions 10/04/2021 and 04/06/2022, and the claim amendments and remarks filed on 06/02/2022, the examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the first column multiplexer, in operation, modifies an address of each of the plurality of data lines of the first column multiplexer to write consecutive pluralities of data to the first plurality of cells”, in combination with other recited limitations in independent claim 1.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the method comprises modifying an address of each of a plurality of data lines of the column multiplexer for writing consecutive pluralities of data to the first plurality of cells.”, in combination with other recited limitations in independent claim 10.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “means for modifying an order in which data is stored in the plurality of columns of cells for writing consecutive pluralities of data to the plurality of cells, wherein the means for modifying an address of each of a plurality of data lines to write consecutive pluralities of data to the plurality of cells”, in combination with other recited limitations in independent claim 17.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the actions comprise modifying an address of each of a plurality of data lines of the column multiplexer for writing consecutive pluralities of data to the first plurality of cells”, in combination with other recited limitations in independent claim 20.
Dependent claims 2-7, 9, 11-14, 16 and 18 are allowable based on their dependencies of independent claims 1, 10, 17 and 20.
Any additional references cited along with this Notice of Allowance is further silent on motivation to combine such features and functionality and are provided as showing background information with respect to the state of the art as it pertains to the applicants' invention and fails to teach or suggest, alone or in combination, the limitations of claims presented; therefore, the patent application is deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181